--------------------------------------------------------------------------------

Exhibit 10.7






















Vail Resorts, Inc.


Management Incentive Plan




Executives
Grade 32 & Above











 
 

--------------------------------------------------------------------------------

 



Objective


The purpose of the Management Incentive Plan (the “Plan”) is to reinforce
individual employee behaviors that contribute to the mission, values, growth and
profitability of Vail Resorts, Inc. by:


·  
Rewarding and recognizing goal-exceeding performance in one or more of the
following areas:

-  
Resort (Mountain and Lodging Segments) EBITDA (All executives)

-  
Lodging EBITDA (Lodging executives)

-  
Real Estate Division Goal Attainment (All executives)

-  
Individual employee performance, including adherence to the Company’s mission
and values (All executives)



Eligibility


All full-time employees of Vail Resorts, Inc. and any of its subsidiaries
(collectively, the “Company”) at grade levels 32 and above as identified in the
Company’s compensation grade structure are eligible to participate in the Plan
(excluding employees who participate in a department specific incentive plan).


For employees who become or cease to be eligible (other than due to new hire or
separation from employment with the Company) or who move between eligibility
target levels under this Plan during a fiscal year, the amount of their award,
if any, will be prorated (by month) based on the length of time in each eligible
position for any change after the first fiscal quarter, which is not
prorated.  If an employee is promoted into a grade level 32 or above during a
fiscal year and becomes eligible to participate in this Plan, the employee will
be eligible to receive an award in that fiscal year, which award may be
prorated, (if the change is after the first fiscal quarter), under this Plan or
their previous bonus plan and level, at the sole discretion of the Compensation
Committee of the Board of Directors (the “Compensation Committee”).


New Hires


An employee hired into a position eligible for this Plan will receive a prorated
incentive for the Plan Year based on the number of months worked from the
employee’s hire date rounded to the number of full months worked in the fiscal
year.  A full month will be counted if a new hire was hired on or prior to the
16th of the month.  Anyone hired after the end of the third quarter of the
fiscal year will not be eligible to receive an award in that fiscal year, except
at the sole discretion of the Compensation Committee.


Bonuses under the Plan do not accrue until the date Plan payments are made.  To
be eligible to receive a payment, a participant must be employed by the Company
on the date Plan payments are made.

Effective Dates


The Plan is effective August 1, 2008, and will conclude on July 31, 2013.


Funding


For Corporate executives, the Plan is 80% funded based on Resort EBITDA and 20%
funded based on the attainment of the VRDC Goals (defined below).


For Mountain executives, the Plan is 80% funded based on Resort EBITDA and 20%
funded based on the attainment of the VRDC Goals (defined below).


For Lodging executives, the Plan is 40% funded based on Resort EBITDA, 40%
funded based on Lodging EBITDA, and 20% funded based on the attainment of the
VRDC Goals (defined below).


For VRDC executives, the Plan is 25% funded based on Resort EBITDA and 75%
funded based on the attainment of one or more of the following VRDC performance
goals: attaining EBITDA targets for the Company’s real estate segment, achieving
pre-sales targets on real estate projects, receiving zoning approval on real
estate projects, meeting budgeted profitability on real estate targets, and
achieving sales targets in existing real estate projects (collectively, the
“VRDC Goals”).


The maximum amount that may be earned as an award under the Plan for any Plan
year by any one eligible employee shall be $4,000,000.  The schedule attached
hereto as Exhibit A is used to determine the percent of the target bonus funded
by Resort, Mountain and Lodging EBITDA performance.  The schedule attached
hereto as Exhibit B is used to determine the percent of the target bonus funded
by VRDC Goals. The Compensation Committee will establish the Resort, Mountain
and Lodging EBITDA performance targets and corresponding funding levels and the
VRDC Goals and may amend Exhibit A and Exhibit B by October 29 of each fiscal
year and while the attainment of such goals is substantially uncertain.


Target Percentages


The target bonuses as a percentage of base salary for executives in different
divisions of the Company for purposes of the Plan and at different grade levels
are set forth on Exhibit C attached hereto.  The Compensation Committee may
amend Exhibit C in its sole discretion on a yearly basis by October 29 of each
fiscal year and while the attainment of Resort, Mountain and Lodging EBITDA
performance targets and corresponding funding levels and VRDC Goals is
substantially uncertain.


Individual Bonus Determinations


Bonus determinations for individual executives (other than the Chief Executive
Officer) are determined by adjusting the funded target bonus by the application
of negative discretion based on individual performance. 100% of the total bonus
for each executive (other than the Chief Executive Officer) will be determined
based upon individual performance based on the year-end performance matrix in
Exhibit D.  The Chief Executive Officer’s total bonus will be equal to, and
based solely on, the funded target bonus amount.


Individual Performance


Individual performance for all executives (other than the Chief Executive
Officer) will be determined through the applicable fiscal year performance
review process, which will be conducted by the Chief Executive Officer and
reviewed by the Compensation Committee.  The Compensation Committee will conduct
the individual performance review for the Chief Executive Officer.  Higher
performing executives will receive larger rewards for the individual portion of
the bonus than their lower performing peers based on the year-end performance
matrix in Exhibit D.


Example:


Grade 34 Mountain Executive earning $200,000 annually;
Target Bonus % = 50%


Assume Resort EBITDA at 100% of target and VRDC achieves their target goals


Resort EBITDA Funding =         $200,000 x 50% x 80% = $80,000
VRDC Goals Funding =              $200,000 x 50% x 20% = $20,000
                                                              Total Funding =
$100,000
 
  Payout:
 

 
o  
100% based upon individual performance (“average”) = $100,000



o  
Total average individual bonus = $100,000

-  
Individual performance can range from $0 to “average” amount to 166% of the
“average” amount ($0 to $166,000 for this example).  The highest performing
executives could receive in excess of their target bonus (subject to overall
funding limits of the Plan in any fiscal year), whereas the lowest performing
executive could receive as little as $0 for their bonus.



Plan Payouts


Individual bonus determinations calculated in accordance with the terms of this
Plan will be paid in cash or pursuant to equity awards granted under the
Company’s equity compensation plan, or a combination thereof, at the discretion
of the Compensation Committee, minus applicable deductions and withholding as
required by law, between August 1 and October 15 following the previous fiscal
year end.


Termination of Employment


As stated above, employees whose employment ends prior to the payment date under
the Plan for any fiscal year will not be eligible, subject to the discretion of
the Compensation Committee.  However, if an otherwise eligible employee is not
employed as of the date of the payout under the Plan due to death, short-term or
long-term disability, such employee, if they would have otherwise received a
payout under the Plan but for their death or disability, shall be entitled to
receive a pro-rated (by month) payment for the portion of the fiscal year the
employee was actively employed.


Leave of Absence


Individual bonus determinations for employees who have a paid or unpaid leave of
absence (this does not include vacation) in excess of one month during the Plan
year will be pro-rated to reflect the time on leave.


Plan Administration, Modification and Discontinuance


This Plan is administered by the Compensation Committee. The Compensation
Committee has authority to interpret the Plan and to make, amend, or nullify any
rules and procedures deemed necessary for proper Plan administration, including,
but not limited to, performance targets, results and extraordinary events.  The
EBITDA performance targets and corresponding funding levels shall be adjusted
for acquisitions, divestitures, or board imposed unbudgeted expenses in the
discretion of the Compensation Committee. In addition, any stock compensation
expense or restructuring expense will be excluded from the applicable EBITDA
performance targets used to determine funding/payout levels.


Notwithstanding the foregoing, no Plan payouts will be made until and unless the
Compensation Committee has certified that the performance goals and all other
material terms have been satisfied.  The Compensation Committee has the sole
discretion to modify the application of this Plan.


Continued Employment


The Plan is not intended to and shall not be deemed to confer on any employee a
guarantee of continued employment by the Company.

